Citation Nr: 0736975	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-35 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to an increased evaluation for right Achilles 
tendonitis, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for left Achilles 
tendonitis, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for right Achilles 
tendon scarring, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for left Achilles 
tendon scarring, currently evaluated as 10 percent disabling.

5.  Entitlement to an effective date earlier than January 22, 
2001, for the award of increased disability evaluations for 
the bilateral Achilles tendonitis (20 percent on each side) 
and scarring (10 percent on each side).



6.  Entitlement to service connection for a bilateral wrist 
disability.

7.  Entitlement to service connection for a bilateral knee 
disability.

8.  Entitlement to service connection for a bilateral leg 
disability.

9.  Entitlement to service connection for a pelvis 
disability.

10.  Entitlement to service connection for a rib disability.

11.  Entitlement to service connection for a back disability 
(to include the upper, mid, and low back).

12.  Entitlement to service connection for a neck disability.

13.  Entitlement to service connection for a bilateral 
shoulder disability.

14.  Entitlement to service connection for cancer, claimed as 
secondary to chronic pain and stress.

15.  Entitlement to service connection for bilateral ruptured 
gastrocnemius muscles.

16.  Entitlement to service connection for bilateral lower 
extremity edema.

17.  Entitlement to service connection for bilateral varicose 
veins.

18.  Entitlement to service connection for bilateral lower 
extremity neuralgia.

19.  Entitlement to service connection for tension headaches.

20.  Entitlement to service connection for adrenal 
exhaustion.

21.  Entitlement to service connection for eczema.

22.  Entitlement to service connection for chronic fatigue.

23.  Entitlement to service connection for insomnia.

24.  Entitlement to service connection for excessive weight 
gain.

25.  Entitlement to service connection for right-side 
weakness.

26.  Entitlement to service connection for Candida albicans.

27.  Entitlement to service connection for a psychiatric 
disability.

28.  Entitlement to service connection for immune system 
suppression.

29.  Entitlement to service connection for a glandular and 
hormonal malfunction.

30.  Entitlement to service connection for over-pronation of 
the feet.

31.  Entitlement to service connection for bilateral plantar 
fasciitis.

32.  Entitlement to a combined 100 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from February 1983 to August 
1985.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to an increased evaluation for 
right Achilles tendonitis, currently evaluated as 20 percent 
disabling, and entitlement to an increased evaluation for 
left Achilles tendonitis, currently evaluated as 20 percent 
disabling, are herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.

The issue of entitlement to a combined 100 percent disability 
evaluation will be deferred pending the outcome of the 
Remand.


FINDINGS OF FACT

1.  The veteran's right Achilles tendon scar is manifested by 
a superficial scar that is tender to palpation.  

2.  The veteran's left Achilles tendon scar is manifested by 
a superficial scar that is tender to palpation.  

3.  The veteran's claim for increased evaluations for 
bilateral Achilles tendonitis and scarring was received on 
January 22, 2001; it was not factually ascertainable prior to 
that date that increased evaluations were warranted.

4.  A bilateral wrist disability was not present in service.

5.  A bilateral knee disability was not present in service, 
and is not causally or etiologically related to service-
connected bilateral Achilles tendonitis.

6.  A bilateral leg disability was not present in service, 
and is not causally or etiologically related to service-
connected Achilles tendonitis.

7.  No pelvic disability was present in service.

8.  No rib disability was present in service.

9.  A back disability was not present in service, and is not 
causally or etiologically related to service-connected 
Achilles tendonitis.

10.  No neck disability was present in service.

11.  No bilateral shoulder disability was present in service.

12.  No cancer has been diagnosed.

13.  Bilateral ruptured gastrocnemius muscles were not 
present in service, and no such disorder is causally or 
etiologically related to service-connected Achilles 
tendonitis.

14.  Bilateral lower extremity edema was not present in 
service, and no such disorder is causally or etiologically 
related to service-connected Achilles tendonitis.

15.  Bilateral varicose veins were not present in service.

16.  Bilateral lower extremity neuralgia was not present in 
service, and is not causally or etiologically related to 
service-connected Achilles tendonitis.

17.  Tension headaches were not present in service.

18.  Adrenal exhaustion was not present in service.

19.  Eczema was not present in service.

20.  Chronic fatigue was not present in service.

21.  Insomnia was not present in service.

22.  Excessive weight gain was not present in service.

23.  Right-side weakness was not present in service.

24.  Candida albicans was not present in service.

25.  An acquired psychiatric disorder was not present in 
service.

26.  Immune system suppression was not present in service.

27.  Glandular and hormonal malfunction was not present in 
service.

28.  Bilateral over-pronation of the feet was not present in 
service, and is not causally or etiologically related to 
service-connected Achilles tendonitis.

29.  Bilateral plantar fasciitis was not present in service, 
and is not causally or etiologically related to service-
connected Achilles tendonitis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right Achilles tendon scarring have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, Diagnostic Codes 
7801, 7804 (2007).  

2.  The criteria for an evaluation in excess of 10 percent 
for left Achilles tendon scarring have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, Diagnostic Codes 
7801, 7804 (2007).  

3.  Under governing law, the correct effective date of the 
award of increased evaluations for the bilateral Achilles 
tendonitis (20 percent on each side) and scarring (10 percent 
on each side) is January 22, 2001.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.400, 3.400(o)(2) (2007).

4.  A bilateral wrist disability was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159, 3.303 (2007).

5.  A bilateral knee disability was not incurred in service, 
and was not due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) & (b) (2007).

6.  A bilateral leg disability was not incurred in service, 
and was not due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) & (b) (2007).

7.  A pelvis disability was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

8.  A rib disability was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159, 3.303 (2007).

9.  A back disability was not incurred in service, and was 
not due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) & (b) (2007).

10.  A neck disability was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159, 3.303 (2007).

11.  A bilateral shoulder disability was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159, 3.303 (2007).

12.  Cancer was not incurred in service.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.303 (2007).

13.  Bilateral ruptured gastrocnemius muscles were not 
incurred in service, and were not due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.310(a) & (b) (2007).

14.  Bilateral lower extremity edema was not incurred in 
service, and was not due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.310(a) & (b) (2007).

15.  Bilateral varicose veins were not incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159, 3.303 (2007).

16.  Bilateral lower neuralgia was not incurred in service, 
and was not due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) & (b) (2007).

17.  Tension headaches were not incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159, 3.303 (2007).

18.  Adrenal exhaustion was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159, 3.303 (2007).

19.  Eczema was not incurred in service.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.303 (2007).

20.  Chronic fatigue was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159, 3.303 (2007).

21.  Insomnia was not incurred in service.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.303 (2007).

22.  Excessive weight gain was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159, 3.303 (2007).

23.  Right-sided weakness was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159, 3.303 (2007).

24.  Candida albicans was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159, 3.303 (2007).

25.  A psychiatric disorder was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159, 3.303 (2007).

26.  Immune system suppression was not incurred in service.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159, 3.303 (2007).

27.  Glandular and hormonal malfunction was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159, 3.303 (2007).

28.  Over-pronation of the feet was not incurred in service, 
and was not due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) & (b) (2007).


29.  Bilateral plantar fasciitis was not incurred in service, 
and was not due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) & (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).


The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007).

In June 2001, January 2003, and September 2006, the RO sent 
the veteran letters informing her of the types of evidence 
needed to substantiate her claims and its duty to assist her 
in substantiating her claims under the VCAA.  These letters 
informed the veteran that VA would assist her in obtaining 
evidence necessary to support her claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  She was advised that it was 
her responsibility to send medical records showing she has 
current disabilities as well as records showing a 
relationship between her claimed disabilities and service, or 
to provide a properly executed release so that VA could 
request the records for her.  She was also advised of the 
evidence and information needed to substantiate her claims 
for increased disability evaluations.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran, both before and after the initial adjudication 
of the claims on appeal, complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was advised of her 
opportunities to submit additional evidence.  The July 2004 
SOC (mailed in August 2004) provided her with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her


claims.  In addition, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  In September 2006, as documented in a Report of 
Contact, VA Form 119, the veteran telephoned the RO to say 
that she had no further evidence to submit and wanted her 
appeal forwarded to the Board as soon as possible.  Thus, to 
whatever extent there might have been any error in the timing 
of VCAA notice, see Prickett v. Nicholson, 20 Vet. App. 370 
(2006), the appellant clearly indicated that her claims were 
fully developed and ready for appellate review.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, in response to the decision of the Court in 
Dingess v. Nicholson, supra, requiring more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board notes that the information required by Dingess was 
included with the September 2006 letter from the RO to the 
veteran.


II.  Applicable laws and regulations

A.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


B.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; 
see Hickson, supra (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection).

Service connection is also warranted for a disability, even 
if it is initially not service connected, which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  See Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that 38 C.F.R. § 3.310, the regulation which governs claims 
for secondary service connection, has been amended recently.  
The intended effect of the amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b)). 

Under the amendment to section 3.310, any increase in 
severity of a non-service-connected disability that is 
proximately due to or the result of a service-connected 
disability, and not due to the natural progress of the non-
service-connected condition, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 C.F.R. part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2007).  

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra, distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.").  Barr v. 
Nicholson, No. 04-0534 (June 15, 2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

C.  Effective date

Under 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2), the 
effective date of an increase in compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year from such date; otherwise, the date of 
receipt of the claim.  The Court of Appeals for Veterans 
Claims has held, in Servello v. Derwinski, 3 Vet. App. 196 
(1992), that the Board must look at all communications that 
can be interpreted as a claim for an increased rating, as 
well as all the evidence of record, and determine the 
earliest date as of which, within the year prior to the 
claim, the increase in disability was ascertainable.  

D.  Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Increased evaluations

The veteran has claimed that increased evaluations should be 
assigned to the scars related to the repair of her Achilles 
tendonitis.  She has stated that these scars are painful.

The pertinent evidence of record includes a VA examination 
conducted in July 2001.  She had seven-centimeter scars over 
both Achilles tendon areas.  These scars were one centimeter 
wide.  They did not appear to be adherent, but they were 
acutely tender.  The diagnosis was bilateral painful scars of 
the Achilles tendon areas.

VA re-examined the veteran in March 2003.  She had bilateral 
Achilles tendon scars that were tender to palpation.  There 
were no adhesions.  These scars were three inches long on the 
medial aspect of the Achilles tendons bilaterally.

According to 38 C.F.R. Part 4, DC 7804, a 10 percent 
evaluation is the maximum disability that can be assigned to 
scars that are superficial and painful on examination.  A 20 
percent evaluation requires that the scars be deep or that 
cause limitation of motion and cover an area exceeding 12 
square inches (27 square centimeters).  See 38 C.F.R. Part 4, 
DC 7801 (2007).  

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 10 percent for 
the bilateral Achilles tendon scars has not been 
demonstrated.  While the veteran's scars are tender to 
palpation, there is no indication that they are deep or that 
they have resulted in limitation of motion, covering an area 
exceeding 12 square inches.  Rather, there is no objective 
indication that these scars are the source of any limitation 
of motion.  Moreover, they cover an area no larger than 3 
inches.  As a consequence, it cannot be found that an 
evaluation in excess of 10 percent is justified.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for the 
service-connected Achilles tendon scars.  

B.  Earlier effective date for increased evaluations

The veteran was awarded service connection for bilateral 
Achilles tendonitis by a rating action, effective August 7, 
1985.  On January 22, 2001, she filed a claim for increased 
evaluations for her bilateral Achilles tendonitis.  

A review of the evidence of record reveals no records 
submitted or developed during the one-year period prior to 
her claim which show entitlement to increased evaluations.  
In fact, at the time she filed her claim in January 2001, she 
had not submitted any treatment records developed during the 
pertinent time frame.  Rather, the increased evaluations were 
solely based upon a VA examination conducted in July 2001.  
Thus, an earlier effective date cannot be awarded.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an effective date earlier than 
January 22, 2001, for the award of the increased evaluations.  

C.  Service connection - factual background

1.  Bilateral wrist disability

The veteran's service medical records (SMRs) are silent as to 
any complaints of, or treatment for, any wrist disabilities.  
The December 1982 entrance examination and the April 1985 
separation examination were within normal limits.

The VA examination conducted in April 1986 noted no 
complaints concerning the wrists.  The examination was 
negative.  

2.  Bilateral knee disability

The veteran's SMRs are silent as to any complaints of, or 
treatment for, any knee disabilities.  The December 1982 
entrance examination and the April 1985 separation 
examination were within normal limits.

An April 1986 VA examination of the veteran noted no 
complaints about the knees; the examination itself was 
negative.  In 1988, a VA examination noted her complaints of 
aching pain over the past six months.  There was no history 
of collapse or locking.

3.  Bilateral leg disability

The SMRs are silent as to any complaints of, or treatment 
for, any leg disabilities.  The December 1982 entrance 
examination and the April 1985 separation examination were 
within normal limits.

The April 1986 VA examination of the veteran elicited no 
complaints concerning any leg disabilities.  The objective 
evaluation was negative.  In April 1988, she was afforded 
another VA examination.  She complained of bilateral calf 
pain, to include heel pain.  She also noted pain in both 
lateral thighs.  The examiner noted that her thigh complaints 
were not associated with any objective abnormality on 
examination.  Her complaints were diagnosed as referred pain 
from the Achilles tendon and the heel.

Private records from May 1997 referred to the veteran's 
problems with leg pain and increased heat.  In December 2001 
she stated that she had experienced chronic leg pain for 18 
years.  

In March 2003, VA afforded the veteran another examination.  
She stated that her legs were subjectively tender and painful 
from both knees down the leg.  No diagnosis of a leg 
disability was made.

4.  Pelvis disability

The veteran's service medical records are silent as to any 
complaints of, or treatment for, any pelvic disabilities.  
The December 1982 entrance examination and the April 1985 
separation examination were within normal limits.

The veteran was afforded a VA examination in April 1986.  She 
offered no complaints concerning the pelvis, and the 
objective examination was negative.  

5.  Rib disability

The veteran's SMRs are silent as to any complaints of, or 
treatment for, any rib disabilities.  The December 1982 
entrance examination and the April 1985 separation 
examination were within normal limits.

VA examined the veteran in April 1986.  She made no 
complaints about the ribs.  In June 1997, she reported pain 
in the ribs; no disability was diagnosed.

6.  Back disability (upper, mid, and low back)

The SMRs are silent as to any complaints of, or treatment 
for, any back disability.  The December 1982 entrance 
examination and the April 1985 separation examination were 
within normal limits.

The veteran was examined by VA in April 1986.  She made no 
mention of any problems with her back.  The objective 
examination was negative.  A February 1987 VA treatment note 
indicated that her back was nontender, with full range of 
motion.  An April 1988 VA reexamination contained no 
complaints about the back.




Private outpatient treatment records referred to the 
veteran's complaints of low back pain for two days in January 
1999.  In July 2001, she was noted to have cervical and upper 
thoracic facet dysfunction.

7.  Neck disability

The SMRs are silent as to any complaints of, or treatment 
for, any neck disability.  The December 1982 entrance 
examination and the April 1985 separation examination were 
within normal limits.

The veteran was afforded a VA examination in April 1986.  She 
offered no complaints about the neck and the objective 
examination was negative.  

Private outpatient treatment records noted the veteran's 
complaints of trouble with her neck.  In March 2001, she had 
right ear, jaw, and neck pain.  On July 4, 2001, she had neck 
pain, with some spasm and tenderness of the paraspinous 
muscles.  The following day, she said her neck was stiff, 
with pain radiating into the right arm and chest.  No neck 
disability was diagnosed.

8.  Bilateral shoulder disability

The veteran's SMRs are silent as to any complaints of, or 
treatment for, any shoulder disability.  The December 1982 
entrance examination and the April 1985 separation 
examination were within normal limits. 

VA examined the veteran in April 1986.  She made no 
complaints concerning her shoulders.  The objective 
examination was within normal limits.

Private outpatient treatment records noted on June 16, 1997 
the veteran's complaints of problems with the right shoulder.  
In September 1997, she was found to have a left shoulder 
strain.  


9.  Cancer

The veteran's SMRs are silent as to any complaints of, or 
treatment for, any type of cancer.  The December 1982 
entrance examination and the April 1985 separation 
examination were within normal limits.  The records developed 
after service, both private and VA, make no mention of any 
diagnosis of cancer.  

10.  Bilateral ruptured gastrocnemius muscles

The SMRs are silent as to any complaints of, or treatment 
for, any disabilities of the gastrocnemius muscles.  The 
December 1982 entrance examination and the April 1985 
separation examination were within normal limits.

A VA examination performed in April 1986, noted no disability 
of the gastrocnemius muscles.  The examination was negative.  
Private outpatient treatment records noted in May 1997, that 
she had spasms of the right gastrosoleus muscle.  On December 
12, 2001, she had tenderness in the gastrocnemius at about 
the region of the musculotendinous juncture.  

11.  Bilateral leg edema

The veteran's service medical records are silent as to any 
complaints of, or treatment for, any bilateral leg edema.  
The December 1982 entrance examination and the April 1985 
separation examination were within normal limits.

The veteran was examined by VA in April 1986.  She made no 
complaints about any edema.  The objective examination found 
no edema.

12.  Bilateral varicose veins

The veteran's SMRs are silent as to any complaints of, or 
treatment for, any varicose veins.  The December 1982 
entrance examination and the April 1985 separation 
examination were within normal limits.

The veteran's April 1986 VA examination made no mention of 
varicose veins.  The objective examination was negative.

13.  Bilateral lower extremity neuralgia

The SMRs are silent as to any complaints of, or treatment 
for, any lower extremity neuralgia.  The December 1982 
entrance examination and the April 1985 separation 
examination were within normal limits.

VA afforded the veteran an examination in April 1986.  She 
offered no complaints about any neuralgia.  A neurological 
evaluation was negative.

14.  Tension headaches

The veteran's SMRs are silent as to any complaints of, or 
treatment for, any tension headaches.  The December 1982 
entrance examination and the April 1985 separation 
examination were within normal limits.

The April 1986 VA examination of the veteran made no mention 
of any headaches.  The objective examination was negative.  
Private outpatient treatment records from October 1997 and 
January 1999 noted her complaints of headaches.  In January 
1999, it was commented that her headaches may be related to 
hypoglycemia.

15.  Adrenal exhaustion

The veteran's service medical records are silent as to any 
complaints of, or treatment for, any adrenal exhaustion.  The 
December 1982 entrance examination and the April 1985 
separation examination were within normal limits.

During a VA examination conducted in April 1986, the veteran 
made no mention of any adrenal exhaustion.  The objective 
examination was within normal limits.  A December 2001 
private treatment record noted that she had been told that 
she had had adrenal exhaustion in the past.


16.  Eczema

The veteran's SMRs are silent as to any complaints of, or 
treatment for, any skin disorder, to include eczema.  The 
December 1982 entrance examination and the April 1985 
separation examination were within normal limits.

The veteran was examined by VA in April 1986.  She offered no 
complaints about her skin.  The objective examination noted 
no skin lesions.


17.  Chronic fatigue

The SMRs are silent as to any complaints of, or treatment 
for, any findings of chronic fatigue.  The December 1982 
entrance examination and the April 1985 separation 
examination were within normal limits.

During an April 1986 VA examination, the veteran made 
complaints about fatigue.  The objective examination was 
negative.  Private outpatient treatment records noted 
complaints of fatigue in 1997, 1998, and 2001.  She referred 
to being "worn out"; in December 2001, fatigue was 
diagnosed.


18.  Insomnia

The veteran's SMRs are silent as to any complaints of, or 
treatment for, insomnia.  The December 1982 entrance 
examination and the April 1985 separation examination were 
within normal limits.

The April 1986 VA examination of the veteran noted no 
complaints of insomnia.  The objective examination was 
negative.  Private outpatient treatment records referred to 
her complaints that she could not get enough sleep.




19.  Excessive weight gain

The SMRs are silent as to any complaints of, or treatment 
for, any excessive weight gain.  The December 1982 entrance 
examination and the April 1985 separation examination were 
within normal limits.

The veteran was examined by VA in April 1986.  There was no 
reference to any excessive weight gain and such a disorder 
was not found or diagnosed.


20.  Right-side weakness

The veteran's SMRs are silent as to any complaints of, or 
treatment for, any right-sided weakness.  The December 1982 
entrance examination and the April 1985 separation 
examination were within normal limits.

At the time of an April 1986 VA examination, the veteran made 
no mention of any right-sided weakness.  No disability was 
found or diagnosed.


21.  Candida albicans

The SMRs are silent as to any complaints of, or treatment 
for, any Candida albicans.  The December 1982 entrance 
examination and the April 1985 separation examination were 
within normal limits.

A VA examination conducted in April 1986 made no mention of 
any Candida albicans.  The objective examination was within 
normal limits.  

Private treatment records noted in May 1997 the veteran's 
complaints of bloating from Candida; this disorder was again 
noted in December 1997.  In June 2002, a possible fungal 
infection was noted.  She claimed to have been ill for five 
years.  The assessment was systemic Candida infection, by 
history.  


22.  Psychiatric disorder

The service medical records are silent as to any complaints 
of, or treatment for, any psychiatric disabilities.  The 
December 1982 entrance examination and the April 1985 
separation examination were within normal limits.

A VA examination performed in April 1986 made no mention of 
psychiatric complaints.  The psychiatric evaluation of the 
veteran was negative.  In April 1987, she reported to VA with 
complaints of tremorous joint complaints.  An examination 
could find no physical evidence of any disorders; it was 
suggested that a psychiatric evaluation be performed to rule 
out any psychological cause.

Private treatment records noted in 1997 that the veteran was 
involved in computer classes and was complaining of being 
stressed and anxious.  In December 1997, she stated that she 
was very stressed at work.  On August 1, 1997, she referred 
to mental stress that was better by August 22.  In April 
1999, her chiropractor noted that the veteran had been under 
care for emotional stress related to her musculoskeletal 
symptoms since March 1997.

23.  Immune system suppression

The veteran's SMRs are silent as to any complaints of, or 
treatment for, any immune system suppression.  The December 
1982 entrance examination and the April 1985 separation 
examination were within normal limits.

The post-service records noted no complaints or diagnosis of 
any immune system suppression.  An April 1986 VA examination 
was within normal limits.

24.  Glandular and hormonal malfunction

The SMRs are silent as to any complaints of, or treatment 
for, any glandular or hormonal malfunction.  The December 
1982 entrance examination and the April 1985 separation 
examination were within normal limits.


The post-service records noted no complaints or diagnosis of 
any glandular and hormonal malfunction.  An April 1986 VA 
examination was negative.

25.  Over-pronation of the feet

The veteran's SMRs are silent as to any complaints of, or 
treatment for, any over-pronation of the feet.  The December 
1982 entrance examination and the April 1985 separation 
examination were within normal limits.

An April 1986 VA examination found no evidence of over-
pronation of the veteran's feet.  An August 1986 VA X-ray 
noted that her feet were normal.  At the time of an April 
1988 VA examination, she was diagnosed with arch strain.  In 
March 2003, she was reexamined by VA; she stood without 
pronation or supination of the feet, with normal alignment 
walking from the chair to the examining table.  X-rays were 
within normal limits.

26.  Bilateral plantar fasciitis

The SMRs are silent as to any complaints of, or treatment 
for, bilateral plantar fasciitis.  The December 1982 entrance 
examination and the April 1985 separation examination were 
within normal limits.

An April 1986 examination of the veteran referred to no 
complaints of foot pain.  The objective examination was 
negative.  VA treatment records developed during 1986 and 
1987 noted her complaints of heel pain, as well as her 
history of Achilles tendonitis.  At the time of an April 1988 
VA examination, she complaints of generalized foot pain.  She 
was diagnosed with persistent bilateral plantar fasciitis.

C.  Service connection - analysis

After conducting a careful review of the evidence of record, 
the Board concludes that service connection for the various 
claimed disabilities has not been established.  


Initially, it is noted that none of the above-noted 
disabilities was present in service.  The veteran made no 
complaints of any of them, and the objective records, to 
include the entrance and the separation examinations, were 
within normal limits.  As a consequence, service connection 
on a direct basis has not been demonstrated.  The veteran has 
also argued that her bilateral knee and leg disorders, 
bilateral ruptured gastrocnemius muscles, bilateral lower 
extremity edema, bilateral lower extremity neuralgia, over-
pronation of the feet, and bilateral plantar fasciitis are 
related to her service-connected Achilles tendonitis.  
However, there is no objective evidence of record that any 
these conditions were caused or aggravated by the service-
connected Achilles tendonitis.  In fact, many of these 
conditions have not even been diagnosed.  Therefore, there is 
no evidence to support service connection on a secondary 
basis for any of these disorders.

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on her post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.

While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any medical evidence to support the claims.  
Therefore, the preponderance of the evidence is against the 
claims for service connection, and, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 3.303; Gilbert v. Derwinski, supra.



ORDER

Entitlement to an increased evaluation for right Achilles 
tendon scarring, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to an increased evaluation for left Achilles 
tendonitis and scarring, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an effective date earlier than January 22, 
2001, for the award of increased disability evaluations for 
bilateral Achilles scarring is denied.

Entitlement to service connection for a bilateral wrist 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to service connection for a pelvis disability is 
denied.

Entitlement to service connection for a rib disability is 
denied.

Entitlement to service connection for a back disability (to 
include the upper, mid, and low back) is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for cancer, claimed as 
secondary to chronic pain and stress, is denied.

[Continued on Next Page]


Entitlement to service connection for bilateral ruptured 
gastrocnemius muscles is denied.

Entitlement to service connection for bilateral lower 
extremity edema is denied.

Entitlement to service connection for bilateral varicose 
veins is denied.

Entitlement to service connection for bilateral lower 
extremity neuralgia is denied.

Entitlement to service connection for tension headaches is 
denied.

Entitlement to service connection for adrenal exhaustion is 
denied.

Entitlement to service connection for eczema is denied.

Entitlement to service connection for chronic fatigue is 
denied.

Entitlement to service connection for insomnia is denied.

Entitlement to service connection for excessive weight gain 
is denied.

Entitlement to service connection for right-side weakness is 
denied.

Entitlement to service connection for Candida albicans is 
denied.

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to service connection for immune system 
suppression is denied.

Entitlement to service connection for a glandular and 
hormonal malfunction is denied.

[Continued on Next Page]

Entitlement to service connection for over-pronation of the 
feet is denied.

Entitlement to service connection for bilateral plantar 
fasciitis is denied.

REMAND

In reviewing the record, the Board notes that the veteran's 
service-connected bilateral Achilles tendonitis, status post 
stripping, was last examined by VA in March 2003.  Given the 
long duration of time since that VA examination, the Board is 
concerned that it no longer provides an accurate picture of 
the veteran's current degree of disability.  Therefore, 
another VA examination would be helpful in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an examination to 
ascertain the current nature and degree of 
severity of the service-connected residuals of 
Achilles tendonitis, status post stripping.  
The examiner must be provided the complete 
claims file to review in conjunction with the 
examination, and must indicate in the 
examination report that the claims file was so 
reviewed.  All appropriate tests deemed 
necessary should be accomplished.  The 
examiner should provide comprehensive reports 
including complete rationales for all 
conclusions made. 

a.  The examiner should fully describe the 
degree of limitation of motion of the joint 
or joints affected by the service-connected 
Achilles tendonitis.  Any limitation of 
motion must be objectively confirmed by 
clinical findings such as swelling, muscle 
spasm, or satisfactory evidence of painful 
motion.  Complete range of motion studies 
should be performed to accurately ascertain 
the amount of limitation of motion present 
in both ankles.

b.  The inability to perform the normal 
working movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and the 
degree of functional loss due to pain 
should also be indicated, per 38 C.F.R. 
§ 4.40 (2007).

c.  It should be indicated whether there is 
more or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, per 
38 C.F.R. § 4.45 (2007).

3.  Once the above-requested development has 
been completed, readjudicate the veteran's 
claim for increased evaluations for the 
bilateral Achilles tendonitis, status post 
stripping.  If the claims remain denied, 
provide her and her representative with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


